DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14, 16-21 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 16-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (US 20170010657 A1) in view of Nozawa et al. (hereinafter “Nozawa”) (US 20090251512 A1), and further in view of SAKUMOTO et al. (hereinafter “SAKUMOTO”) (US 20210200842 A1).
As to claims 1 and 20, Schneider teaches the invention comprises:

a second body coupled to the first body [Fig. 1, base portion 104] [0023]; 
a trigger device configured to generate a trigger instruction based on a trigger operation [using magnetic sensor with magnet and/or using lid accelerometer with base accelerometer to generate a trigger instruction based on a trigger operation] [Figs. 2-3] [0020-0022, 0025-0030, 0035, 0039-0040]; 
wherein the trigger device is placed in an area responsive to a movement of the first body relative to the second body [Fig. 1] [0020-0022, 0025-0030, 0039-0040]; and 
a processing device configured to switch the electronic device from a first state to a second state in response to the trigger instruction, wherein a power consumption state 1, 0054-00572]. 

However, it would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to understand that Schneider discloses the trigger devices can be placed in upper left/right corner of the lid potion and/or front edge of the lid potion which are the trigger areas with a higher utilization rate of an external force acting on the lid body corresponds to an amplitude of a position change of the first body when it is subjected to the external force according to the principle of lever. According to the principle of lever, a force applied to a point farther from the pivot must be less than the force located at a point closer in. Schneider has the trigger device placed in upper left/right corner of the lid potion and/or front edge of the lid potion which are the most far away distance from the pivot, therefore a smaller force can be applied to edge/corner of the lid to open/close the lid compared to other area of the lid with a point closer to the pivot, and a higher utilization rate of an external force will be achieved to fully open/close the lid. 

It would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to incorporate the teachings of Nozawa with the teachings of Schneider for the purpose of placing the trigger device at a point farther from the pivot, such as upper left/right corner of the lid potion and/or front edge of the lid potion, to use a smaller external force with a higher force utilization rate to open/close a lid according to the principle of the lever.
Schneider does not explicitly teach a fingerprint recognition device configured to perform fingerprint recognition, a trigger device being placed together with the fingerprint recognition device, wherein the fingerprint recognition and generation of the trigger instruction are performed simultaneously.
However, SAKUMOTO teaches a system and method for operating an electronic device by using a trigger device and a fingerprint recognition device. Especially, SAKUMOTO teaches a fingerprint recognition device configured to perform fingerprint recognition, a trigger device being placed together with the fingerprint recognition 3, 0066-00704].
It would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to incorporate the teachings of SAKUMOTO with the teachings of Schneider and Nozawa for the purpose of arranging position of a fingerprint recognition device together with position of a trigger device therefore performing fingerprint recognition and a device trigger action at the same time to improve the system efficiency.
As to claim 2, SAKUMOTO teaches the trigger device is placed in the area that enables the first body and the second body to move relative to each other when subjected to an external force [Figs. 2-3, 9] [0029-0034, 0066-0070]. 
As to claim 3, Schneider teaches a connecting device connected to the first body and configured to allow the first body to move relative to the second body via the connecting device [Fig.1] [0032]. 
As to claim 4, Schneider teaches the connecting device comprises a rotating device; the rotating device is coupled to the first portion of the first body, enabling the first body to rotate relative to the second body via the rotating device; and the trigger 
As to claim 5, Schneider teaches the first body is of a plane shape, the first portion is a first side portion of the first body, and the second portion is a second side portion corresponding to the first side portion; and the second body is of a plane shape, and the second body includes a third side portion [Fig. 1] [0025-0030]. 
As to claim 6, Schneider teaches the rotating device is respectively coupled to the first side portion and the third side portion to enable the first body to rotate relative to the second body via the rotating device [Figs.1, 3] [0025-0030, 0032].
As to claim 7, Schneider teaches the movement of the first body relative to the second body comprises the two bodies moving from a first relative position to a second relative position, the first relative position being a position in which an angle between the first body and the second body is smaller than a threshold, and the second relative position being a position in which the angle between the first body and the second body is larger than the threshold [Figs.1, 3] [0054-0057]. 
As to claim 8, Schneider teaches a first power consumption of the first state is less than a second power consumption of the second state [0050, 0057]. 
As to claim 9, Schneider teaches the first body comprises a display device; when in the second relative position, the display device is in an exposed state; and the trigger device is placed on a surface of the second side portion [Fig. 1] [0023, 0025-0030]. 
As to claim 10, Schneider teaches a first trigger device placed on the surface of the second side portion, the first trigger device being configured to generate a first 
As to claim 16, Schneider teaches a detecting device configured to detect the movement of the first body relative to the second body to generate a trigger parameter based on the movement [Figs. 2-3] [0020-0022, 0025-0030, 0035, 0039-0040]. 
As to claim 17, Schneider teaches the processing device configured to switch the electronic device from the first state to the second state according to the trigger instruction and the trigger parameter [based on magnetic threshold and threshold angle] [0054-0057]. 
As to claim 18, Schneider teaches a first detecting device placed on the first body; and a second detecting device placed on the second body, wherein in response to the first body moving relative to the second body: the first detecting device is configured to obtain a first parameter of the first body, and the second detecting device is configured to obtain a second parameter of the second body, and the trigger parameter is determined according to the first parameter and the second parameter [Figs. 1-3] [0025-0031, 0037-0044]. 
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of Nozawa and SAKUMOTO, and further in view of Liu (US 20140009051 A1).
As to claim 11, Schneider teaches switch the electronic device from a first state to a second state in response to the trigger instruction from the trigger device [Fig. 1] [0025-0030, 0045-0050, 0054-0057]. Schneider does not explicitly teach a locking device comprising the trigger device, the locking device being placed at a second side portion of the first body; and a coupling device located on a fourth side portion of the second body corresponding to the second side portion of the first body; wherein: the locking device cooperates with the coupling device to lock in an overlapping relationship between the first body and the second body when the first body is overlapped with the second body, and to prevent the first body from rotating relative to the second body; and the locking device is configured to switch from a first position to a second position when subjected to an external force.
However, Liu teaches a device and method for operating a computing device wherein teach a locking device comprising the trigger device, the locking device being placed at a second side portion of the first body; and a coupling device located on a fourth side portion of the second body corresponding to the second side portion of the first body; wherein: the locking device cooperates with the coupling device to lock in an overlapping relationship between the first body and the second body when the first body is overlapped with the second body, and to prevent the first body from rotating relative to the second body; and the locking device is configured to switch from a first position to a second position when subjected to an external force [Figs. 5A-5B] [0027-0032].
It would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to incorporate the teachings of Liu with the teachings of Schneider and Nozawa and SAKUMOTO for the purpose of using different types of 
As to claim 12, Liu teaches in the first position, the first body and the second body are locked; and in the second position, the first body and the second body are released from being locked [Figs. 5A-5B] [0027-0032].
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of Nozawa and SAKUMOTO, and further in view of Wang (US 20100052660 A1).
As to claim 13, Schneider teaches a computing device can include one or more sensors that can be used to determine an operating mode of the computing device [0019-0020, 0075]. Schneider does not explicitly teach the connecting device comprises a sliding device respectively connected to the first body and the second body, enabling the first body to slide relative to the second body via the sliding device; and the trigger device is placed on an outer surface of the first body.
However, Wang teaches a portable electronic device comprises a first body having a magnet member mounted thereon; a second body slidably assembled on the first body and including a Hall sensor mounted thereon. The magnet member acts on the Hall sensor with the first body is moved relative to the second body, thereby switching the portable electronic device to a work mode when the Hall sensor faces the magnet member or a power save mode when the Hall sensor is spaced away from the magnet member [0016-0025].
It would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to incorporate the teachings of Wang with the teachings of 
As to claim 14, Wang teaches a first trigger device placed on a first outer surface of the first body, the first trigger device is configured to correspond a first position to a starting point of a first sliding direction and to generate a first trigger instruction for switching the electronic device to a state of increased power consumption; and a second trigger device placed on the second outer surface of the first body and configured to correspond a second position to a starting point of a second sliding direction and to generate a second trigger instruction for switching the electronic device to a state of reduced power consumption [Figs. 3-4] [0016-0025]. 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of Nozawa and SAKUMOTO, and further in view of Huang (US 20090058578 A1).
As to claim 19, Schneider teaches a computing device can include one or more sensors that can be used to determine an operating mode of the computing device [0019-0020, 0075]. Schneider does not explicitly teach the detecting device is placed on the connecting device, and configured to detect a parameter of the connecting device and determine the trigger parameter according to the parameter in response to the first body moving relative to the second body.
However, Huang teaches a portable electronic device includes a cover section, a body section, a magnet and a hall sensor. The cover section has a printed circuit board 
It would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to incorporate the teachings of Huang with the teachings of Schneider and Nozawa and SAKUMOTO for the purpose of using different types of sensor located on different location of a computing device to generate trigger signal to change operating state of the computing device.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of Nozawa and SAKUMOTO, and further in view of Poisner (US 20060294402 A1).
As to claim 21, Schneider teaches switch the electronic device from a first state to a second state in response to the trigger instruction from trigger device [Fig. 1] [0025-0030, 0045-0050, 0054-0057]. Schneider does not explicitly teach the trigger device further includes: a first trigger device configured to generate a first trigger instruction for 
However, Poisner teaches a system and method for using power button to generate different instruction for operating state transitioning. Especially, Poisner teaches a first trigger device configured to generate a first trigger instruction for switching the electronic device from a power-on state to a power-off state; a second trigger device configured to generate a second trigger instruction for switching the electronic device from the power-off state to the power-on state; and a third trigger device configured to generate a third trigger instruction for switching the electronic device from the power-on state to a standby state [TABLE 1] [0022-0028].
It would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to incorporate the teachings of Poisner with the teachings of Schneider and Nozawa and SAKUMOTO for the purpose of generating different trigger signal to change operating state of the computing device based on different power button actions.

Response to Arguments
Applicant’s arguments filed March 16, 2022 have been considered but are moot in view of new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437. The examiner can normally be reached Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIPENG WANG/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 [0049] In some implementations, the triggering of the magnetic sensor 146 can cause the computing device 100 to transition from one operating state to another operating state. For example, a closed switch mode of operation of the magnetic sensor 146 is indicative of the close proximity of the magnet 148 to the magnetic sensor 146 and therefore, the close proximity of the lid portion 102 of the computing device 100 to the base portion 104 of the computing device 100. The close proximity of the lid portion 102 to the base portion 104 can indicate that the user is closing (or has closed) the computing device 100. In some implementations, the closed switch mode of operation of the magnetic sensor 146 can place the computing device 100 into a lower power mode (e.g., a hibernate mode, a sleep mode). The lower power mode can help conserve power to the computing device 100 while it is closed (and no longer being used by the user). While in a lower power mode, the computing device 100 may deactivate the display area 106 and may deactivate one or more input devices included in an input area 130 making the computing device 100 effectively unusable by the user. 
        [0050] In addition, as a user opens the computing device 100, the magnetic sensor 146 will trigger/transition/change state to an open switch mode of operation as the magnetic sensor 146 is moved further away from the magnet 148. In some implementations, the transitioning of the magnetic sensor 146 from the closed switch mode of operation to the open switch mode of operation can "wake-up" the computing device 100. Waking-up the computing device 100 can transition the computing device 100 from the lower power mode (e.g., a hibernate mode, a sleep mode) into a higher power mode or a full power mode of operation, activating the display area 106 and the one or more input devices included in an input area 130. The user can now interact with the computing device 100. 
        
        2 [0054] In some implementations, if the magnetic sensor 146 is triggered and placed into a closed switch mode of operation and the lid accelerometer 116 and the base accelerometer 118 detect movement of the lid portion 102 of the computing device 100 with respect to the base portion 104 of the computing device 100, the computing device 100 next determines, using the information and data from the lid accelerometer 116 and the base accelerometer 118, and as described with reference to FIG. 3, a value of an angle of the lid portion 102 with respect to the base portion 104. The value of the angle can be compared to a closed threshold angle value. Based on the detected movement of the lid portion 102 by the lid accelerometer 116 and the base accelerometer 118 and the determined value of the angle of the lid portion 102 with respect to the base portion 104, the computing device 100 can determine if the computing device 100 should be placed in another mode of operation. For example, if the value of the angle is equal to or greater than the closed threshold angle value, the user is more than likely not closing the computing device 100 and, therefore, the computing device 100 should not be placed in another mode of operation. For example, if the value of the angle is less than the closed threshold angle value, the user is more than likely closing the computing device 100 and, therefore, the computing device 100 should be placed in another mode of operation. The other mode of operation can be a lower power mode of operation such as a hibernate mode or a sleep mode. In some implementations, the closed threshold angle value can be approximately 45 degrees. 
        
        3 [0033] In addition, since the fingerprint sensor 302 is provided at a place that the user presses with a finger when fastening the buckle 300, fingerprint authentication can be performed at the same time as the user fastens the buckle 300 and the fingerprint sensor 302 is turned on.
        4 [0070] With the configuration illustrated in FIGS. 9 and 10, when the user tries to wear the glasses-type device 2000 on the face by opening the temple 2100, the fingerprint sensor 302 enters an on state and fingerprint authentication is performed. At this time, by providing the fingerprint sensor 302 at a place of the temple 2100 that the user holds with a finger when opening the temple 2100, fingerprint authentication can be performed at the same time as the temple 2100 is opened. Thus, fingerprint sensing can be started at the timing when the temple 2100 is opened sufficiently.